The following resolution adopted by the Senate at the present session of the General Court on May 2 was received on June 8, 1939:
"Resolved, That the President of the Senate be and hereby is directed to obtain from the Honorable Justices of the Supreme Court, for the use of the 1941 session of the General Court, their opinion upon the following question:
"Do the provisions of Senate Bill No. 63, An Act defining unfair sales practice and prohibiting the sale of merchandise below cost to destroy competition, copy of which is annexed hereto and made a part of this resolution, violate any of the provisions of our state constitution?"
The following answer was returned: *Page 568 
To the Honorable Senate:
As members of the Supreme Court we have received your resolution of May 2 calling for our opinion whether the provisions of Senate Bill No. 62 offend the State Constitution.
As the resolution states that the opinion is sought "for the use of the 1941 session of the General Court," it is our duty to decline to express our opinion. As is said in Opinion of the Justices, 84 N.H. 584, 585, "The question must be pending and awaiting action in the body propounding the inquiry."  The position there taken was supported by cited precedents and has been subsequently observed in Opinion of the Justices, 86 N.H. 607.
  JOHN E. ALLEN. THOMAS L. MARBLE. OLIVER W. BRANCH. PETER WOODBURY. ELWIN L. PAGE.
June 8, 1939.